Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Clams 1-3, 5-22 and 24-26 are pending. Claims 1-3, 5-22 and 24-26 are rejected as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase “grid-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). While the specification provides embodiments such as squares, rectangles and diamonds, it is unclear where there is support for other structures (which fall under those encompassed by the phrase “-like”). Examiner suggests the language of – having a pattern of squares, rectangles, or diamonds --. 
Claims are being examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 9-10, 12,13,15 -18,24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144 in view of Toye 2016/0353677 and Fry 5,655,585.
In regard to claim 1, Toye ‘144 discloses a covering for an architectural feature, said covering comprising: 
A light transmitting material (11) that extends vertically, said light transmitting material having an openness factor of about 60% or greater. (states that it can have a cover factor up to between 2% and 90%, thus an openness factor between of 60% or greater)
Said light transmitting material comprising a pattern of geometric shapes, said geometric shapes having six sides or greater.  (shown in Figure 4)
Wherein said light transmitting material (11) comprises a knitted fabric.  (page 7, states that it is knitted construction)
Toye ‘144 fails to disclose: 
Wherein said light transmitting material comprises a warp knitted fabric comprising unknitted warp yarns carried through the fabric. 
The warp knitted fabric comprises from about 20 yarns per inch to about 50 yarns per inch in a warp direction.
Toye ‘677 discloses: 
Wherein said light transmitting material comprises a warp knitted fabric (paragraph [0078]) comprising unknitted warp yarns (411,415 paragraph [0200]) carried through the fabric. 
Fry ‘585 discloses: 
The warp knitted fabric comprises from about 20 yarns per inch to about 50 yarns per inch in a warp direction. (column 2, lines 42-46 state 48 yarns per inch)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144 to be a warp knitted fabric with unknitted warp yarns carried through the fabric as taught by Toye ‘677 as such is a useful construction for providing more bulk or strength. (paragraph [0197])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677 to use a fabric comprising from about 20 yarns per inch to about 50 yarns per inch as taught by Fry ‘585 in order to provide a desired flexibility and strength. 
In regard to claim 2 Toye ‘144/Toye ‘677/Fry ‘585 discloses:
Wherein said geometric shapes comprise regular polygons.  (Figure 4, Toye ‘144)
In regard to claim 3, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein said geometric shapes comprise hexagons.  (Figure 4, Toye ‘144) 
In regard to claim 5, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein said knitted fabric is formed from monofilament yarns.  (Toye ‘144, page 10, paragraph 3, lines 1-2)
In regard to claim 9, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein each side of each hexagon is formed by at least two monofilament yarns.  (Toye ‘144¸shown in Figure 4 with multiple yarns per side)
In regard to claim 10, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein said geometric shapes are in a pattern of alternating columns, said columns extending in a length direction of said light transmitting material.  (Figure 4, Toye ‘144)
In regard to claim 12, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Wherein said light transmitting material (11, Toye ‘144) has a length direction (vertical) and wherein said hexagons each include two sides parallel to said length direction and wherein said two sides each include at least one stitch, and wherein said sides adjacent to said parallel sides of each hexagon are slanted with respect to said first direction.   (Figure 4)
In regard to claim 13, Toye ‘144/Toye ‘677/Fry ‘585 disclose:
Said two sides parallel to said length direction each include at least two stiches to at most five stitches. (Toye ‘144, Figure 4 appears to show between 2 and five stitches as best understood)
In regard to claims 15 and 26, Toye ‘144/Toye ‘677/Fry ‘585 disclose: 
Wherein said stitches are formed by intersecting/interlocking knitted loops.
In regard to claim 16, Toye ‘144/Toye ‘677/Fry ‘585 disclose: 
Wherein said light transmitting material (11, Toye ‘144) has a first direction, further wherein said warp knitted fabric (as taught by Toye ‘677) is formed from knitted yarns, wherein each knitted yarn includes a series of loops extending in said first direction, each series of knitted loops being periodically interlocked with adjacent series of knitted loops on opposite sides thereof. (Figure 4, Toye ‘144)
In regard to claims 17-18, Toye ‘144 discloses: 
An openness factor of 70% or 75% or greater. (as stated in claim 1, Toye ‘144 discloses an openness factor between 2% and 90%)
In regard to claim 24, Toye ‘144 fails to disclose: 
Said monofilament yarns have a denier in a range from about 14 to 50. 
Toye ‘677 discloses:
Said monofilament yarns have a denier in a range from about 14 to 50. (paragraph [0077 states approximately 50 to 1000 denier, thus 50 would be in the range of 14 to 50) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144 to make the monofilament yarn have a denier in a range from about 14 to 50 as taught by Toye ‘677 in order to provide a desired feel and flexibility.
Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677 and Fry 5,655,585 as applied to claims 1 and 5 and further in view of Rubinoff 2015/0337592.
In regard to claims 6 and 11, Toye ‘144/Toye ‘677/Fry /585 fail to disclose: 
Wherein said monofilament yarns have a diameter of from about 25 microns to about 75 microns.  
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm.
Rubinoff ‘592 discloses:
Wherein said monofilament yarns have a diameter of from about 25 microns to about 1000 microns.  (paragraph [0040])
Wherein said light transmitting material has a basis weight of from about 30 gsm to about 800 gsm. (paragraph [0040])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to make the monofilament yarns have a diameter from about 25 microns to 1000 microns and a basis weight from about 30gms to about 800 gsm as taught by Rubinoff ‘592 as such can provide a stiff screen that is still able to be rolled up. (paragraph [0040])
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677 and Fry 5,655,585 as applied to claim 5 and further in view of Neher et al 2011/0284173.
In regard to claims 7-8 Toye ‘144/Toye ‘677/Fry ‘585 fail to disclose:
Said monofilament yarns are solution dyed.  
Said monofilament yarns have a black or grey color.  
Neher et al ‘173 disclose:
Said yarns are solution dyed a black color.  (paragraph [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to dye the yarns black as taught by Neher et al ‘173 in order to reduce disruptive reflections. (paragraph [0029])
Regarding the limitation of being “solution dyed”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677 and Fry 5,655,585 as applied to claim 1 and further in view of Colson 5,313,999.
In regard to claim 19, Toye ‘144/Toye ‘677/Fry ‘585 fail to disclose:
Wherein said covering includes a roller and wherein said light transmitting material is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
Colson ‘999 discloses:
Wherein said covering includes a roller (152) and wherein said light transmitting material (72) is engaged with said roller and configured to retract and extend by winding and unwinding said roller as a result of winding around and unwinding from said roller.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to include a roller wherein the light transmitting material is engaged with the roller as taught by Colson ‘999 in order to provide a means to operate and move the light transmitting material.
In regard to claim 20, Toye ‘144/Toye ‘677/Fry ‘585 fail to disclose: 
A front vertical support member having a height and a width.
A rear vertical support member having a height and a width.
Said rear vertical support member being parallel to said front vertical support member.
A plurality of generally horizontal vanes extending between said front and rear vertical support members.
Said horizontal vanes being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from said light transmitting material.  
Colson ’999 discloses:
A front vertical support member (72) having a height and a width.
A rear vertical support member (96) having a height and a width.
Said rear vertical support (96) member being parallel to said front vertical support member (72).
A plurality of generally horizontal vanes (10a) extending between said front (72) and rear (96) vertical support members.
Said horizontal vanes (10a) being configured to move at an angular orientation with respect to said front vertical support member and said rear vertical support member.
Wherein at least one of said front vertical support member or said rear vertical support member is formed from a light transmitting material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Toye ‘144/Toye ‘677/Fry ‘585 to have a front and rear support member with a plurality of horizontal vanes as taught by Colson ‘999 in order to provide a device capable of controlling the amount of light admitted through a window. (abstract)
In regard to claim 21, Toye ‘144/Toye ‘677/Fry ‘585/Colson ‘999 discloses:
Wherein said front vertical support member (72, Colson ‘999) is formed from said light transmitting material (as taught by Toye ‘144) and wherein said rear vertical support member (92, Colson ‘999) is formed from a second light transmitting material, said second light transmitting material having an openness factor of about 60% or greater, said second light transmitting material comprising a pattern of geometric shapes, said geometric shapes comprising hexagons.  (column 15, lines 12-15 of Colson ‘999 state that the same fabrics may be used, thus the second light transmitting material can be the same as that as disclosed by Toye ‘144)
In regard to claim 22, Toye ‘144/Toye ‘677/Fry ‘585/Colson ‘999 disclose:
Wherein the front vertical support member (72, Colson ‘999) is formed from said light transmitting material (as taught by Toye ‘144).
Said rear vertical support member (96, Colson ‘999) is formed from a sheer fabric having a grid-like pattern of squares, rectangles or diamonds.  (column 15, lines 11-30).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye AU2018100144, Toye 2016/0353677 and Fry 5,655,585 as applied to claim 1 and further in view of Colson et al 5,392,832.
In regard to claim 25, Toy ‘144/Toye’677/Fry ‘585 fail to disclose:
The warp knitted fabric comprises a warp knitted hexagon fabric (as stated in claim 1)
Toy ‘144/Toye’677/Fry ‘585 fail to disclose:
The warp knitted fabric comprises a warp knitted hexagon Tulle knit fabric. 
Colson et al ‘832 discloses: 
The warp knitted fabric comprises a warp knitted Tulle knit fabric. (column 8, lines 17-25)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the warp knitted hexagon fabric be a Tulle knit fabric as taught by Colson et al ‘832 in order to help cancel out moire patterns when used with a second sheet. (column 8, lines 17-25)
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because in view of the new grounds of rejection. Newly applied reference Fry ‘585 teaches the claimed yarns per inch as are now recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634